UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4641


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAVID EARLE MOORE, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:08-cr-00812-HMH-1)


Submitted:   March 29, 2010                 Decided:   April 14, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Everett P. Godfrey, Jr., GODFREY LAW FIRM LLC, Greenville, South
Carolina, for Appellant.     Leesa Washington, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Earle Moore, Jr., pled guilty to one count each

of possession with intent to distribute 50 grams or more of

methamphetamine,          in   violation          of    21      U.S.C.    §§       841(a)(1),

(b)(1)(B) (2006), and being a felon in possession of a firearm

and     ammunition,       in    violation         of    18      U.S.C.    §§       922(g)(1),

924(a)(2), 924(e) (2006), and was sentenced to 188 months in

prison.       Counsel has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), stating that after a review of

the record, he has found no meritorious issues for appeal.                                The

Anders    brief     nonetheless        suggests          that     the    district       court

committed plain error when it sentenced Moore.                                Moore has not

filed a pro se supplemental brief despite receiving notice that

he may do so, and the Government declined to file a responsive

brief.    Finding no error, we affirm.

              In the absence of a motion to withdraw a guilty plea,

we review the adequacy of the guilty plea pursuant to Fed. R.

Crim.    P.    11   for    plain      error.           United    States       v.    Martinez,

277 F.3d 517, 525 (4th Cir. 2002).                     A review of Moore’s Rule 11

hearing reveals that the district court complied with Rule 11’s

requirements.         Moore’s      plea   was          knowingly,       voluntarily,      and

intelligently       made,      with    full       knowledge      of     the    consequences

attendant to his guilty plea.                  We therefore find that no plain

error occurred and affirm Moore’s convictions.

                                              2
               We also affirm Moore’s sentence.                         Moore’s presentence

investigation          report         properly     placed    him        in   a    category    VI

criminal history and attributed him with a total offense level

of thirty-one, yielding a Guidelines range of 188 to 235 months.

Moreover, at sentencing, the district court appropriately heard

counsel’s argument regarding the weight that should be afforded

the     18     U.S.C.      § 3553(a)         (2006)     factors,         allowed     Moore    an

opportunity to allocute, and considered the § 3553(a) factors

before imposing Moore’s sentence.

               Although the district court procedurally erred when it

imposed Moore’s sentence with only a cursory reference to the

§ 3553(a)       factors         and    the   Guidelines,          see    United     States    v.

Carter,       564 F.3d 325,       328-29    (4th      Cir.    2009),        because   Moore

argued       only   for    a     sentence     at     the   bottom       of   his    Guidelines

range, Moore did not adequately preserve an objection to the

district court’s error.                  United States v. Lynn, 592 F.3d 572,

579-80 (4th Cir. 2010).                   Accordingly, we need only review the

sentencing error for plain error.                     See id. at 580.

               To establish plain error, Moore has to show that an

error: (i) was made; (ii) is plain (i.e., clear or obvious); and

(iii)        affects      his     substantial         rights.           United      States   v.

Massenburg, 564 F.3d 337, 342-43 (4th Cir. 2009).                                  Even if we

assumed that the district court's brief explanation constituted

an obvious error in violation of Carter, Fed. R. Crim. P. 52(b)

                                                 3
requires Moore to also show that the district court’s lack of

explanation had a prejudicial effect on the sentence imposed.

See Puckett v. United States, 129 S. Ct. 1423, 1433 n.4 (2009).

Having only summarily raised the reasonableness of his 188-month

sentence in an Anders brief to this court, Moore has made no

such    showing.          We    thus    affirm         Moore’s       within-Guidelines

sentence.       See United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007) (recognizing that this court applies an appellate

presumption of reasonableness to a within-Guidelines sentence).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                          This court

requires that counsel inform Moore, in writing, of the right to

petition    the    Supreme     Court    of       the   United    States    for   further

review.     If Moore requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this    court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Moore.           We dispense with oral argument because the

facts   and     legal    contentions     are       adequately        presented    in    the

materials      before    the    court   and        argument     would     not    aid    the

decisional process.

                                                                                 AFFIRMED



                                             4